 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     SHFL ENTERTAINMENT, INC.,                         )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:12-cv-1782-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     DIGIDEAL CORPORATION,                             )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9
10          Pending before the Court is the Report and Recommendation of the Honorable United
11   States Magistrate Judge Cam Ferenbach, (ECF No. 185), which states that dismissal of the
12   instant action is appropriate in light of the bankruptcy proceedings that discharged Plaintiff’s
13   claims.
14          A party may file specific written objections to the findings and recommendations of a
15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
17   determination of those portions to which objections are made. Id. The Court may accept, reject,
18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
20   not required to conduct “any review at all . . . of any issue that is not the subject of an
21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
22   that a district court is not required to review a magistrate judge’s report and recommendation
23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
24   1122 (9th Cir. 2003).
25


                                                  Page 1 of 2
 1        Here, no objections were filed, and the deadline to do so has passed.
 2        Accordingly,
 3        IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 185), is
 4   ACCEPTED and ADOPTED in full.
 5        IT IS FURTHER ORDERED that this case is DISMISSED.
 6        DATED this ___
                      18 day of October, 2018.

 7
 8                                              ___________________________________
                                                Gloria M. Navarro, Chief Judge
 9                                              United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                              Page 2 of 2
